      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 1 of 29




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA MUSLIM VOTER                       )
                                           )
PROJECT and ASIAN-AMERICANS                )
ADVANCING JUSTICE-ATLANTA,                 )
                                           )
                                           )
       Plaintiff,                          ) Civil Action No.: 1:18-cv-04789-LMM
                                           )
                                           )
vs.                                        )
                                           )
                                           )
BRIAN KEMP, in his official capacity )
as the Secretary of State of Georgia; and )
GWINNETT COUNTY BOARD OF ))
VOTER REGISTRATION AND                     )
ELECTIONS, on behalf of itself and         )
                                           )
similarly situated boards of registrars in )
all 159 counties in Georgia,               )
                                           )
                                           )
       Defendants.                         )
                                           )




  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION
         FOR TEMPORARY RESTRAINING ORDER
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 2 of 29




                          TABLE OF CONTENTS

FACTUAL BACKGROUND                                                             2

 Signature Matching at the Absentee Ballot Application Stage                   3

 Signature Matching at the Absentee Ballot Stage                               5
 Georgia Law Does Not Provide Adequate Due Process Guarantees in Either
 Phase of the Absentee Ballot Process                                          6

 Other Absentee Voters in Similar Circumstances Are Provided Due Process       7
ARGUMENT                                                                       7

I. PLAINTIFFS ARE SUBSTANTIALLY LIKELY TO SUCCEED ON THE
MERITS OF COUNT ONE’S PROCEDURAL DUE PROCESS CHALLENGE 8
 A. The Private Interest Affected Is of Paramount Importance                  11
 B. The Risk of Erroneous Removal Is Substantial, and Applying the Same
 Safeguards for Other Absentee Voters Can Significantly Reduce that Risk      12

  1. The risk of a voter’s absentee ballot being erroneously rejected is
  substantial                                                                 12

  2. The probative value of additional procedural safeguards is significant   16
 C. Additional Procedures Involve Minimal Administrative Burdens Because
 They Already Exist                                                      17

II. PLAINTIFFS ARE SUBSTANTIALLY LIKELY TO SUCCEED ON THE
MERITS OF COUNT TWO’S PROCEDURAL DUE PROCESS CHALLENGE 23

III. THE REMAINING TEMPORARY RESTRAINING ORDER FACTORS
WEIGH IN PLAINTIFFS’ FAVOR                             23

CONCLUSION                                                                    25
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 3 of 29




      Plaintiffs seek emergency relief to stop an ongoing constitutional train wreck

that threatens to disenfranchise potentially hundreds, if not thousands, of voters

casting absentee ballots leading up to this year’s November 2018 general election.

In the alternative, Plaintiffs respectfully request an immediate hearing.

       “No right is more precious in a free country than having a voice in the

election of those who make the laws under which, as good citizens, we must live.”

Reynolds v. Sims, 377 U.S. 533, 560 (1964). But in Georgia, this sacred right can

be stripped from certain voters without constitutionally mandated due process.

Georgia law requires county elections officials, laypersons who are not

handwriting experts, to reject an absentee ballot when they subjectively determine

that the signature on the ballot does not match the signature on file. The voter does

not get any pre-rejection notice or an opportunity to be heard, or any opportunity

for appeal. O.C.G.A. § 21-2-386(a)(1)(B)-(C). Another Georgia statute similarly

requires the rejection of absentee ballot applications where there is an alleged

signature mismatch without providing pre-rejection notice or an opportunity to be

heard. O.C.G.A. § 21-2-381(b)(1)-(3). This violates the Due Process Clause.

      These statutes’ lack of adequate due process for absentee voters based on an

alleged signature mismatch contrasts starkly with the notice and opportunity to be

heard provided to absentee voters whose ballots are challenged on other grounds,

                                          1
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 4 of 29




i.e., on grounds that the voter is ineligible to vote. See O.C.G.A. § 21-2-230(g).

Plaintiffs simply ask that the same notice and opportunity to be heard afforded to

other absentee voters under Georgia law also be extended to voters whose ballots

or applications are rejected because of an alleged signature mismatch.

      Though early voting in Georgia for the 2018 general election has just started,

over 500 absentee ballots or ballot applications have already been rejected under

these signature-matching provisions. An October 12 news article further suggests

that Gwinnett County is responsible for a disproportionate share of these

rejections.1 Given the urgency of the upcoming elections, and in response to these

recent reports, Plaintiffs seek a temporary restraining order directing the relief

described below and in the accompanying motion and proposed order.

                           FACTUAL BACKGROUND

      This motion rests solely on Plaintiffs’ procedural due process challenge to

O.C.G.A. § 21-2-386(a)(1)(B)-(C), the signature matching process for accepting

completed absentee ballots (Count One); and Plaintiffs’ procedural due process




1
  Jordan Wilkie, “Exclusive: High Rate of Absentee Ballot Rejection Reeks of
Voter Suppression,” Who.What.Why., October 12, 2018, found at:
https://whowhatwhy.org/2018/10/12/exclusive-high-rate-of-absentee-ballot-
rejection-reeks-of-voter-suppression/ (last visited October 16, 2018).
                                           2
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 5 of 29




challenge to O.C.G.A. § 21-2-381(b)(1)-(3), the signature matching process for

reviewing applications for an absentee ballot (Count Two).

         Signature Matching at the Absentee Ballot Application Stage
      Georgia law allows voters to cast an absentee ballot through the mail before

Election Day regardless of whether they are capable of voting in-person. O.C.G.A.

§ 21-2-380. Nevertheless, some voters have no choice but to vote by absentee

ballot because they cannot vote in-person whether because of physical disability,

lack of transportation, or out-of-town travel. To vote by absentee ballot, a voter

must first submit an absentee ballot application via mail, fax, e-mail, or in-person.

O.C.G.A. § 21-2-381. The application can be submitted as early as 180 days and as

late as the Friday before Election Day (since absentee ballots cannot be mailed the

day before Election Day). See O.C.G.A. §§ 21-2-381(a)(1)(A); 21-2-384(a)(2).

      When an absentee ballot application is received, the county registrar2

determines whether the voter is eligible. O.C.G.A. § 21-2-381(b)(1). This

provision, however, does not set a time limit by which the county registrar must

process the received application. When evaluating an application, the county




2
  This brief uses the term “county registrar” as a shorthand to include any board of
registrars or absentee ballot clerks, who are charged with enforcing the statutes at
issue in this litigation.
                                          3
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 6 of 29




registrar is required to compare the signature on the absentee ballot application to

the signature on file. See id. (“the registrar or absentee ballot clerk

shall . . . compare the signature or mark of the elector on the application with the

signature or mark of the elector on the elector’s voter registration card.”). Georgia

law, however, does not require elections officials to become handwriting experts,

nor does the law provide any guidance whatsoever on how to determine whether

the signatures qualify as a match. Likewise, there is no provision requiring or even

allowing registrars to consider extrinsic evidence that might help them confirm the

identity of the absentee ballot applicant before rejecting the application solely on

the basis of a subjective determination about signature similarities.

      If the registrar subjectively deems the signatures not to match, “the board of

registrars shall deny the application by writing the reason for rejection in the

proper space on the application and shall promptly notify the applicant in writing

of the ground of ineligibility.” O.C.G.A. § 21-2-381(b)(3). Though the law requires

that the rejection notice be sent “promptly,” there is no specific time limit set.

      At least 493 absentee ballot applications have been rejected thus far for the

2018 general election on this basis. See Exhibit A (Ali Decl.) ¶ 7.




                                            4
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 7 of 29




                 Signature Matching at the Absentee Ballot Stage

      If the applicant’s eligibility is confirmed, the registrar mails an absentee

ballot to the voter (with exceptions not relevant here). O.C.G.A. § 21-2-381(b)(2).

Such ballots are mailed from 49 days before Election Day up to the Friday before

Election Day. O.C.G.A. § 21-2-384(a)(2). There is no time limit as to when the

registrar must send the absentee ballot once the application has been processed.

      When the absentee voter receives an official absentee ballot, they receive

two envelopes. The completed absentee ballot must be put in the smaller envelope.

The back of the larger envelope has an oath swearing to eligibility (among other

matters), as well as a line for the voter’s signature. O.C.G.A. § 21-2-384(c)(1). The

smaller envelope must be placed in the larger and returned to the county registrar.

      Once the absentee ballot is received, the county registrar “shall compare the

signature or mark on the oath with the signature or mark on the absentee voter’s

voter registration card or the most recent update to such absentee elector’s voter

registration card and application for absentee ballot or a facsimile of said signature

or mark taken from said card or application.” O.C.G.A. § 21-2-386(a)(1)(B). If the

“signature does not appear to be valid, . . . the registrar or clerk shall write across

the face of the envelope ‘Rejected,’ giving the reason therefor. The board of

registrars or absentee ballot clerk shall promptly notify the elector of such


                                            5
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 8 of 29




rejection.” O.C.G.A. § 21-2-386(a)(1)(C). Again, Georgia law does not require

elections officials to become handwriting analysis experts or permit them to

consider extrinsic evidence. And while elections officials must “promptly” notify

voters that their ballot was rejected there is no specific time limit to do so.

      Over 100 absentee ballots have been rejected so far in this election. See

Exhibit A (Ali Decl.) ¶ 7.

 Georgia Law Does Not Provide Adequate Due Process Guarantees in Either
                  Phase of the Absentee Ballot Process
      Georgia law does not provide the absentee ballot applicant with an alleged

signature mismatch pre-rejection notice or an opportunity to be heard, i.e., to

confirm their identity or otherwise explain the alleged mismatch. Similarly, at the

absentee ballot stage, Georgia law also does not provide the voter casting an

absentee ballot with an alleged signature mismatch pre-rejection notice or an

opportunity to be heard, i.e., to confirm their identity or otherwise explain the

alleged mismatch. There is no procedure by which a voter can contest a registrar’s

decision that the voters’ two signatures do not match, nor are there any additional

layers of review of that decision, either by a court or by the Secretary of State. In

other words, the registrar’s decision is final.




                                           6
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 9 of 29




 Other Absentee Voters in Similar Circumstances Are Provided Due Process

       Notably, other Georgia laws provide absentee votes with notice and an

opportunity to be heard in similar circumstances. For absentee voters whose ballots

are challenged on grounds that the voter is allegedly unqualified to vote, Georgia

law requires notice, a hearing “on an expedited basis,” and an opportunity for

judicial appeal to resolve whether that ballot should be counted. See O.C.G.A.

§ 21-2-230(g). These procedural protections must be provided, moreover, even if

they cannot be completed prior to the close of the polls on Election Day. See id.

These protections do not apply, however, to the provisions challenged here.

                                   ARGUMENT

      Plaintiffs urgently seek a TRO pursuant to Fed. R. Civ. P. 65(b) that will

prevent elections officials from rejecting absentee ballots or absentee ballot

applications on the basis of an alleged signature mismatch without providing pre-

rejection notice and an opportunity to be heard. A TRO is warranted if the movant

demonstrates: (1) a substantial likelihood of success on the merits; (2) irreparable

harm in the absence of an injunction; (3) that the threatened injury to the movant

outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) that an injunction would not disserve the public interest. Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Faircloth v. Baden, No. 1:11-


                                          7
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 10 of 29




CV-86 (WLS), 2011 WL 7640351 (M.D. Ga. Aug. 1, 2011) (standards for

obtaining a TRO is identical to that for obtaining a preliminary injunction).

       As discussed below: I) Plaintiffs are substantially likely to succeed on the

merits of their procedural due process challenge to the signature matching

procedure at the absentee ballot stage (Count One), just as several other courts

have struck down similar signature matching procedures in other states for lack of

due process; II) Plaintiffs are substantially likely to succeed on the merits of their

procedural due process challenge to the signature matching procedure at the

absentee ballot application stage (Count Two); and III) the remaining TRO factors

are satisfied in this case.3

I.     PLAINTIFFS ARE SUBSTANTIALLY LIKELY TO SUCCEED ON
       THE MERITS OF COUNT ONE’S PROCEDURAL DUE PROCESS
       CHALLENGE

       Plaintiffs are substantially likely to succeed on the merits of Count One’s

procedural due process challenge against O.C.G.A. § 21-2-386(a)(1)(B)-(C), which




3
  Plaintiffs are organizations who are actively involved in voting and voter
registration activities and would divert resources from its regular activities to
educate and assist voters in guarding against wrongful removals on grounds of
criminal conviction. See Exhibits A, B. Plaintiffs thus have organizational standing
to bring this action. See Common Cause/Georgia v. Billups, 554 F.3d 1340, 1350-
51 (11th Cir. 2009) (voter registration organizations had standing to vindicate
individuals’ voting rights due to diversion of resources).
                                           8
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 11 of 29




mandates the rejection of absentee ballots when an elections official subjectively

determines that the voter’s signatures do not match without pre-rejection notice or

an opportunity to be heard. As discussed below, numerous courts have struck down

signature matching requirements that fail to provide due process.

      The Due Process Clause of the Fourteenth Amendment provides that a state

shall not “deprive any person of life, liberty, or property, without due process of

law.” U.S. Const. amend. XIV, § 1. Plaintiffs must satisfy “three elements: (1) a

deprivation of a constitutionally-protected liberty or property interest; (2) state

action; and (3) constitutionally-inadequate process.” J.R. v. Hansen, 736 F.3d 959,

965 (11th Cir. 2013) (“Hansen I”).

      The first two elements are plainly satisfied here. The challenged statute

deprives registered voters of a constitutionally-protected liberty interest in the right

to vote. Over 50 years ago, the Fifth Circuit4 recognized that the right to register to

vote is protected by procedural due process guarantees, because “[t]he right to vote

is one of the most important and powerful privileges which our democratic form of

government has to offer.” United States v. Atkins, 323 F.2d 733, 743 (5th Cir.




4
  Decisions issued by the Fifth Circuit prior to September 30, 1981 are binding on
the present-day Eleventh Circuit courts. Bonner v. City of Prichard, Ala., 661 F.2d
1206 (11th Cir. 1981).
                                           9
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 12 of 29




1963). Thus, for example, Atkins held that “the Board [can]not deprive a person of

the right to register to vote on the basis of secret evidence without affording notice

and an opportunity for hearing.” Id. Several courts have also recognized that the

“right to vote . . . implicates a liberty interest protected by the Due Process Clause

of the Fourteenth Amendment.” Miller v. Blackwell, 348 F. Supp. 2d 916, 921

(S.D. Ohio 2004); see also, e.g., Bell v. Marinko, 235 F. Supp. 2d 772, 777 (N.D.

Ohio 2002) (citing cases, including signature matching cases). As for the second

element, Defendants cannot dispute that the statute requires state action.

      Where, as here, the first two elements are satisfied, “the question becomes

what process is due.” Grayden v. Rhodes, 345 F.3d 1225 (11th Cir. 2003). To

make that determination, courts use the test from Mathews v. Eldridge, which

requires the balancing of the following considerations:

      First, the private interest that will be affected by the official action;
      second, the risk of an erroneous deprivation of such interest through
      the procedures used, and the probative value, if any, of additional or
      substitute procedural safeguards; and finally, the Government’s
      interest, including the function involved and the fiscal and
      administrative burdens that the additional or substitute procedural
      requirement would entail.

424 U.S. 319, 335 (1976); see Hansen I, 736 F.3d at 966.

      The Eleventh Circuit has also set out the standard for assessing facial

procedural due process challenges. Where, as here, plaintiffs argue that a statute


                                          10
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 13 of 29




lacks adequate due process on its face, courts “look[] to the statute as written to

determine whether the procedure provided comports with due process. [Courts do

not] simply rely on the defendant’s description of how the statute operates in

practice.” Hansen I, 736 F.3d at 966.

      A.     The Private Interest Affected Is of Paramount Importance

      The private interest affected by the challenged statute is of paramount

importance because the rejection of a voter’s absentee ballot implicates that

individual’s very right to participate in our democracy. The right to vote has been

ranked by the Supreme Court as the most “precious” of all rights because it is

“preservative of all rights.” Yick Wo v. Hopkins, 18 U.S. 356, 370 (1886); Atkins,

323 F.2d at 743 (“The right to vote is one of the most important and powerful

privileges which our democratic form of government has to offer.”). This first

Mathews factor thus weighs strongly in Plaintiffs’ favor. See Saucedo v. Gardner,

No. 17-cv-183-LM, 2018 WL 3862704, at *10 (D.N.H. Aug. 14, 2018) (giving

factor “significant weight” in striking down signature matching requirement).




                                          11
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 14 of 29




      B.     The Risk of Erroneous Removal Is Substantial, and Applying the
             Same Safeguards for Other Absentee Voters Can Significantly
             Reduce that Risk

      The next Mathews factor examines “the risk of an erroneous deprivation of

such interest through the procedures used, and the probative value, if any, of

additional or substitute procedural safeguards.” Mathews, 424 U.S. at 335.

             1. The risk of a voter’s absentee ballot being erroneously rejected is
                substantial

      The risk of a voter’s absentee ballot being erroneously rejected is

substantial, for multiple reasons.

      First, O.C.G.A. § 21-2-2386(a)(1)(B)-(C) permits a single registrar to

unilaterally reject absentee ballots solely based on a subjective, standardless

determination of a signature mismatch without any check on that process. Voters

are provided no pre-rejection notice or adversarial opportunity to challenge the

rejection, creating a high risk of error. See, e.g., Catron v. City of St. Petersburg,

658 F.3d 1260, 1267 (11th Cir. 2011) (facially unconstitutional “trespass ordinance

causes a substantial risk of erroneous deprivation of liberty because it is seemingly

easy for the City . . . to issue a trespass warning and because no procedure is

provided for the recipient of a trespass warning to challenge the warning or for the

warning to be rescinded.”); Saucedo, 2018 WL 3862704, at *11 (similar signature-

matching requirement creates high risk of disenfranchisement where there is no
                                           12
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 15 of 29




opportunity to “object to a determination” or any “appeal or review process”); Doe

v. Rowe, 156 F. Supp. 2d 35, 48 (D. Me. 2001) (disenfranchising “mentally ill”

persons without notice or opportunity to be heard created a “high risk” of error).

      There are also no audit procedures or review processes to determine whether

a county registrar’s unilateral determinations are correct, further exacerbating the

risk. See, e.g., J.R. v. Hansen, 803 F.3d 1315, 1324-25 (11th Cir. 2015) (civil

detention statute “constitutionally infirm [on its face] because it does not require

periodic review of continued involuntary commitment” to determine whether the

bases for detention continue to hold). Even statutory schemes with judicial

backstops have been found not to mitigate the risk of error. See id. at 1326 (habeas

corpus backstop insufficient). Here, there is no judicial backstop at all.

      In a case challenging a similar signature-matching procedure, the federal

district court found an unacceptably high risk of disenfranchisement for these same

reasons. See Saucedo, 2018 WL 3862704, at *11-13.

      Second, the statute forces untrained laypersons to become handwriting

experts. Entrusting laypersons to conduct a task that only experts can do is

inherently risky. See id. at *11 (“the task of handwriting analysis by

laypersons . . . is fraught with error”).




                                            13
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 16 of 29




      Third, the statute vests registrars with virtually limitless discretion to

determine whether two signatures match. Georgia law and regulations provide no

guidance on how county registrars are to determine a match. Such expansive

discretion is bound to contain a high risk of error. See, e.g., Catron, 658 F.3d at

1267 (facially unconstitutional ordinance “provides a lot of discretion to many

different city agents to issue trespass warnings for a wide range of acts”); LULAC

of Iowa v. Pate, No. CVCV056403 (Iowa Dist. Ct. July 24, 2018) (Exhibit C), at

18 (stating that “there is potential for erroneous determinations of a mismatch”

under Iowa signature-match requirement for absentee ballots, where election

officials had “unbridled discretion to reject ballots based on signatures they find do

not match,” but did not have “official guidance or handwriting expertise”) aff’d in

part, No. 18-1276, 2018 WL 3946147 (Iowa Aug. 10, 2018).

      Fourth, existing cure opportunities do not adequately mitigate the risk of

erroneous deprivation. Though affected voters are theoretically permitted to “cure”

their ballot rejection by trying to successfully navigate the absentee voting process

a second time or voting in-person, Ga. Admin. Code § 183-1-14-.09(2), this cure

opportunity is illusory for many would-be voters. Even for voters willing and able

to try the absentee process again, there is no reason to believe that a voter’s

signature will be found to match on a second try. In-person voting is denied to

                                          14
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 17 of 29




absentee voters who cannot vote in-person, whether because of physical disability,

lack of transportation, or out-of-town travel. It is also denied to the many voters do

not receive notice of their rejection until on or after Election Day, when it is too

late to vote in-person to cure the error. See LULAC of Iowa v. Pate, No.

CVCV056403 at 8 (Iowa Dist. Ct. July 24, 2018) (Exhibit C) (“Voters whose

ballots are erroneously deemed defective under the signature matching

provision . . . will be harmed” due to additional obstacles and late

rejections). Because the law fails to provide any time frame for when absentee

ballots must be processed after they are received, nor a time limit as to when

county officials must send notices of rejection, would-be voters who are

disenfranchised include not just those who cast absentee ballots near Election Day,

but also some who cast ballots well in advance of Election Day.

      Fifth, the risk of erroneous rejection is high because the same person can

have different signatures for any number of innocent reasons. “[I]nnocent factors—

such as body position, writing surface, and noise—affect the accuracy of one’s

signature.” Fla. Democratic Party v. Detzner, No. 4:16cv607-MW/CAS, 2016 WL

6090943, at *7 (N.D. Fla. Oct. 16, 2016). Unintentional factors include “age,

physical and mental condition, disability, medication, stress, accidents, and

inherent differences in a person’s neuromuscular coordination and stance.”

                                          15
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 18 of 29




Saucedo, 2018 WL 3862704, at *1. “Variations are more prevalent in people who

are elderly, disabled, or who speak English as a second language.” Id. The current

procedure fails to account for these common deviations.

      All these factors combine to create a substantial risk of erroneous rejection.

See Saucedo, 2018 WL 3862704, at *12 (“The natural variations in a person’s

handwriting—many of which are unintentional or uncontrollable, like mental or

physical condition—when combined with the absence of functional standards,

training, review, and oversight, create a tangible risk of erroneous deprivation.).

             2. The probative value of additional procedural safeguards is
                significant

      In addition to the risk of erroneous deprivation under the current process, the

second Mathews factor examines the probative value of additional procedural

safeguards, and here, the value is significant. The substantial risk of error would be

be greatly reduced if absentee voters were given basic pre-rejection notice and an

opportunity to contest the rejection. Voters could, for example, be permitted to

confirm their identity through some form of identification, or otherwise resolve the

alleged signature discrepancy with extrinsic evidence or other explanation, perhaps

even by phone call. See, e.g., Grayden, 345 F.3d at 1236 (“there is at least some

value in conducting a hearing at which tenants can challenge a condemnation

order”); Saucedo, 2018 WL 3862704, at *12 (“a procedure where by a moderator
                                          16
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 19 of 29




simply reaches out to the voter in one form or another would be of great value,”

even if it is not a “perfect solution”).

       Courts adjudicating challenges to similar signature-matching procedures in

other states have found such simple procedural safeguards to add significant

probative value, even where the risk of an erroneous rejection was “not enormous.”

See Zessar v. Helander, No. 05 C 1917, 2006 WL 642646, at *9 (N.D. Ill. Mar. 13,

2006) (risk of erroneous deprivation “not enormous, but the probable value of an

additional procedure is likewise great in that it serves to protect the fundamental

right to vote.”); Saucedo, 2018 WL 3862704, at *13 (same). And if county

registrars still find that the signatures do not match, an appeal to the Georgia

superior court can provide a neutral mechanism for resolving those disputes. See,

e.g., Parham v. J.R., 442 U.S. 584, 606-07 (1979) (“some kind of inquiry should

be made by a ‘neutral factfinder’” to determine validity of detention).

       The second Mathews factor thus weighs heavily in favor of Plaintiffs.

       C.     Additional Procedures Involve Minimal Administrative Burdens
              Because They Already Exist
       The last Mathews factor examines “the Government’s interest, including the

function involved and the fiscal and administrative burdens that the additional or

substitute procedural requirement would entail.” Mathews, 424 U.S. at 335.



                                           17
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 20 of 29




      The State’s interests would not be not harmed by the additional procedures

requested. In fact, the additional procedures Plaintiffs seek would only help to

better serve the State’s interest in ensuring that no absentee ballot is erroneously

rejected. Nor would additional procedures increase the potential for voter fraud,

since additional procedures would not remove any of the identification

requirements of Georgia law, and instead would simply ensure that voters have an

opportunity to confirm their identity. See, e.g., Saucedo, 2018 WL 3862704, at *13

(“additional procedures further the State’s interest in preventing voter fraud while

ensuring that qualified voters are not wrongly disenfranchised . . . [and] only serve

to enhance voter confidence in elections”).

      The administrative burdens entailed by pre-rejection notice and an

opportunity to be heard are “negligible,” for the same reasons provided by the

Eleventh Circuit in Grayden, 345 F.3d at 1236. Pre-rejection notice costs nothing

extra since the statute already requires post-rejection notice; it is simply a matter of

updating the notice language. See id. at 1237 (requiring pre-deprivation notice

instead of post-deprivation notice adds “little extra cost”); id. at 1236 (“To include

a one-sentence statement of a tenant’s right to appeal the condemnation order in

this notice to vacate would not be burdensome.”). An opportunity to be heard also




                                          18
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 21 of 29




imposes minimal burdens. See id. (summarily concluding that “[t]he burden of

conducting a hearing” is “hardly daunting”).

      The burdens are especially low considering Georgia already has in place a

system that provides pre-rejection notice and an opportunity to be heard, and

judicial review, for other absentee voters, whose ballots are challenged on the basis

of voter ineligibility. See O.C.G.A. § 21-2-230(g) (“If the challenged elector cast

an absentee ballot and the challenge is based upon grounds that the challenged

elector is not qualified to remain on the list of electors, the board of registrars shall

proceed to conduct a hearing on the challenge on an expedited basis prior to the

certification of the consolidated returns”); id. (“The elector making the challenge

and the challenged elector may appeal the decision of the registrars in the same

manner as provided in [O.C.G.A. § 21-2-229(e)]”); O.C.G.A. § 21-2-229(e)

(appeal to be filed with the clerk of superior court). This existing procedure may

take place up to 6 days after Election Day, or even beyond.5




5
 See O.C.G.A. § 21-2-230(g) (challenge hearings conducted up to date of
certification of consolidated returns by election superintendent); O.C.G.A. § 21-2-
493(k) (consolidated return certification occurs by Monday after Election Day);
but see O.C.G.A. § 21-2-230(g) (consolidated returns may not be certified by
election superintendent until challenges are resolved).
                                           19
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 22 of 29




      Given that the procedures Plaintiffs request are already provided to other

absentee voters, extending the same process to absentee voters whose ballots are

challenged on the basis of an alleged signature match would not be burdensome.

See, e.g., Zinermon v. Burch, 494 U.S. 113, 137 (1990) (“we cannot say that

predeprivation process was impossible” where state “already has an established

procedure”); Saucedo, 2018 WL 3862704, at *14 (“this is a case not of foisting

wholly novel procedures on state election officials, but of simply refining an

existing one . . . . [P]rocedures already exist which could be readily extended to

provide basic guarantees of due process to voters . . . .”); Fla. Democratic Party v.

Detzner, No. 4:16cv607-MW/CAS, 2016 WL 6090943, at *8 (N.D. Fla. Oct. 16,

2016) (“there is no rational explanation for why it would impose a severe hardship

on Defendant to provide the same procedure for curing mismatched-signature

ballots as for no-signature ballots”).

      In addition, Plaintiffs ask that absentee voters whose ballots are rejected be

given up to 3 days after Election Day, or 3 days after receipt of pre-rejection

notice, whichever is later, to resolve the discrepancy by, for example, sending a

copy of identification (provided through e-mail, fax, mail, or in-person) confirming

the voter’s identity. This suggested relief is modelled after O.C.G.A. § 21-2-417,

Georgia’s voter ID law. The only purpose that Georgia’s signature match

                                         20
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 23 of 29




requirement serves is to verify a voter’s identity. Presenting photo identification at

the polls serves a similar purpose for voters who vote in-person, and under the

voter ID law, in-person voters have until 3 days after Election Day to confirm their

identity if they failed to provide photo identification at the polls.6 There is no

reason absentee voters should not likewise have at least until 3 days after Election

Day (or 3 days after receipt of pre-rejection notice, if later) to resolve any concerns

about their identity.

      For these reasons, the third Mathews factor also weighs in Plaintiffs’ favor.

                                    *      *      *

      “For more than a century the central meaning of procedural due process has

been clear: Parties whose rights are to be affected are entitled to be heard; and in

order that they may enjoy that right they must first be notified.” Wilkinson v.

Austin, 545 U.S. 209, 226 (2005) (citations and quotations omitted). For this

reason, numerous courts have struck down signature matching requirements that

fail to provide due process. See, e.g., Raetzel v. Parks/Bellemont Absentee Election

Bd., 762 F. supp. 1354 (D. Ariz. 1990); LULAC of Iowa v. Pate, No. CVCV056403




6
  Absentee voters are exempt from the voter ID requirement, unless the voter
registered by mail without including ID and is voting for the first time. See
Common Cause / Georgia v. Billups, 554 F.3d 1340, 1346 (11th Cir. 2009).
                                           21
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 24 of 29




(Iowa Dist. Ct. July 24, 2018) (Exhibit C); La Follette v. Padilla, No. CPF-17-

515931 (Cal. Super. Ct. Mar. 5, 2018) (Exhibit D). This principle readily applies

here, where all three Mathews factors point in Plaintiffs’ favor. Absentee voters

whose ballots are rejected based on a signature mismatch deserve the same pre-

rejection notice and opportunity to be heard that Georgia law already provides to

other absentee voters whose ballots are challenged on other grounds.

      Given the importance of the right at stake, even if the risk of error were

low—which is not the case here—the probative value of providing pre-rejection

notice and an opportunity to be heard far outweigh the negligible burden to the

State of requiring those minimal procedures. See, e.g., Grayden, 345 F.3d at 1236

(violation of due process where “the risk of erroneous deprivation is relatively

low,” but where pre-deprivation notice and an opportunity to be heard is probative

and involves “almost no additional financial or administrative burden”); Saucedo,

2018 WL 3862704, at *13-*14 (violation of due process even where “risk of

erroneous deprivation . . . is not enormous,” because where the additional

procedures have “great” probative value and “would not entail significant

administrative burdens” (citation omitted)); Zessar, 2006 WL 642646, at *9

(same).




                                         22
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 25 of 29




       Plaintiffs are thus substantially likely to succeed on their procedural due

process challenge against O.C.G.A. § 21-2-386(a)(1)(B)-(C) (Count One).

II.    PLAINTIFFS ARE SUBSTANTIALLY LIKELY TO SUCCEED ON
       THE MERITS OF COUNT TWO’S PROCEDURAL DUE PROCESS
       CHALLENGE
       For the same reasons, Plaintiffs are also substantially likely to succeed on

the merits of Count One’s procedural due process challenge to O.C.G.A. § 21-2-

381(b)(1)-(3), which similarly mandates the rejection of absentee ballots

applications when an elections official subjectively determines that the voter’s

signatures do not match, without pre-rejection notice or an opportunity to be heard.

Plaintiffs ask that the same remedy articulated above also be applied to absentee

ballot applications, except that any opportunity to be heard would end the Friday

before Election Day, which is the last day that absentee ballot applications are due.

III.   THE REMAINING TEMPORARY RESTRAINING ORDER
       FACTORS WEIGH IN PLAINTIFFS’ FAVOR

       The remaining factors to be considered on a TRO motion are also satisfied

here. “A restriction on the fundamental right to vote . . . constitutes irreparable

injury.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); Detzner,

2016 WL 6090943, at *8. Monetary damages cannot compensate for the loss of the

priceless right to vote, especially when elections have come and gone. League of

Women Voters of N. Carolina v. N. Carolina, 769 F.3d 224, 247 (4th Cir. 2014)

                                          23
       Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 26 of 29




(“Courts routinely deem restrictions on fundamental voting rights irreparable

injury” because “once [an] election occurs, there can be no do-over and no

redress.”). Hundreds of absentee ballots or applications have already been rejected,

and the rate of disenfranchisement increases with each passing day that emergency

relief is not ordered.

      The balance of hardships favors Plaintiffs because the opportunity to correct

an erroneous rejection substantially outweighs the minimal burdens involved in

extending existing procedures to absentee voters whose ballots and/or ballot

applications are identified as allegedly having signature mismatches. See Obama

for Am., 697 F.3d 423 at 436; Detzner, 2016 WL 6090943, at *8; see also LWV of

N. Carolina, 769 F.3d at 244 (potential disenfranchisement “outweighs any

corresponding burden on the State, which has not show that [it] will be unable to

cope” with plaintiffs’ requested relief). It is also unquestionably in the public’s

interest to ensure that no absentee ballots are erroneously rejected. See Obama for

Am., 697 F.3d at 436; Detzner, 2016 WL 6090943, at *8. Indeed, “[t]he public

interest . . . favors permitting as many qualified voters to vote as possible.” Obama

for Am., 697 F.3d at 437.

      For these reasons, this Court should enter the relief detailed in Plaintiffs’

accompanying motion for a TRO and proposed order.

                                          24
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 27 of 29




                                  CONCLUSION

      Absentee voters are entitled to due process before their right to vote is

stripped away. For the reasons stated above, this Court should enter a temporary

restraining order entering the relief detailed in Plaintiffs’ accompanying motion for

a TRO and proposed order.

                                          Respectfully submitted,
this 17th of October, 2018                s/ Sean J. Young__________

                                          Sean J. Young (Ga. Bar No. 790399)
                                          AMERICAN CIVIL LIBERTIES UNION
                                          FOUNDATION OF GEORGIA, INC.
                                          P.O. Box 77208
                                          Atlanta, GA 30357
                                          770-303-8111 (phone)
                                          770-303-0060 (fax)
                                          syoung@acluga.org

                                           Sophia Lin Lakin*
                                           Dale E. Ho*
                                           AMERICAN CIVIL LIBERTIES UNION
                                           125 Broad Street, 18th Floor
                                           New York, NY 10004
                                           212-519-7836 (phone)
                                           slakin@aclu.org
                                           dho@aclu.org

                                          Attorneys for Plaintiffs

                                          *Pro hac vice application forthcoming




                                         25
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 28 of 29




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 17, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system. On October 16, I e-mailed a

copy of the Complaint to the general counsel for the Secretary of State’s Office,

Ryan Germany (rgermany@sos.ga.gov), as well as the head of the Law

Department for Gwinnett County, William J. Linkous III

(William.linkous@gwinnettcounty.com). Mr. Linkous replied by e-mail on

October 16 discussing the possibility of waiver of service, thus confirming that he

received the e-mail. Mr. Germany replied by e-mail on October 17 discussing the

mechanics of formal service, thus confirming that he received the e-mail as well.

An attorney from the State Attorney General’s Office, Cris Correia

(ccorreia@law.ga.gov), who was CC’d by Mr. Germany, also responded on

October 17 asking that I e-mail a copy of the TRO papers to her as soon as I file

them. I then hired a process server to formally serve the Complaint, the Motion for

a Temporary Restraining Order and related filings on Defendants. Immediately

upon filing this motion, I will e-mail a copy of the TRO papers to Mr. Germany,

Ms. Correia, and Mr. Linkous, followed by a phone call to Ms. Correia and Mr.

Linkous alerting them to the filing and the e-mail. I will also mail copies of the

Complaint and TRO papers via same-day delivery or, if it is too late, next-day
      Case 1:18-cv-04789-LMM Document 5-1 Filed 10/17/18 Page 29 of 29




delivery to Mr. Linkous at 75 Langley Drive, Lawrenceville, GA 30046 and to Ms.

Correia at 40 Capitol Square SW, Atlanta, GA 30334.

Date: October 17, 2018

s/ Sean J. Young__________

Sean J. Young (Ga. Bar No. 790399)
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
770-303-8111 (phone)
770-303-0060 (fax)
syoung@acluga.org
